
	

115 HR 437 : Medical Preparedness Allowable Use Act
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 437
		IN THE SENATE OF THE UNITED STATES
		February 1, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to codify authority under existing grant guidance
			 authorizing use of Urban Area Security Initiative and State Homeland
			 Security Grant Program funding for enhancing medical preparedness, medical
			 surge capacity, and mass prophylaxis capabilities.
	
	
 1.Short titleThis Act may be cited as the Medical Preparedness Allowable Use Act. 2.Use of certain homeland security grant funds for enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilitiesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (10) through (14) as paragraphs (11) through (15), respectively; and
 (B)by inserting after paragraph (9) the following new paragraph (10):  (10)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits, and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;; and
 (2)in subsection (b)(3)(B), by striking subsection (a)(10) and inserting subsection (a)(11). Passed the House of Representatives January 31, 2017.Karen L. Haas,Clerk 